UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for that series, as appropriate. DREYFUS OPPORTUNITY FUNDS -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund -Dreyfus Strategic Beta U.S. Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Strategic Beta Emerging Markets Equity Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 48 Important Tax Information 49 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 50 Board Members Information 54 Officers of the Fund 57 FOR MORE INFORMATION Back Cover Dreyfus Strategic Beta Emerging Markets Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Beta Emerging Markets Equity Fund, covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by William S. Cazalet, CAIA, Ronald P. Gala, CFA, C. Wesley Boggs, and Peter D. Goslin, CFA, portfolio managers Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus Strategic Beta Emerging Markets Equity Fund’s Class A shares produced a total return of -14.11%, Class C shares returned -14.83%, Class I shares returned -13.99%, and Class Y shares returned -13.99%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), produced a -14.53% total return. 2 A variety of macroeconomic challenges drove emerging market equities sharply lower over the reporting period. The fund’s Class A, Class I, and Class Y shares outperformed the benchmark, mainly due to relative stock selection in the financials and energy sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of companies organized or with their principal place of business, or a majority of assets or business, in emerging market countries. The fund’s portfolio managers use a proprietary methodology designed to rank and select stocks of emerging markets companies based on fundamental company information. The portfolio managers employ a “strategic beta” strategy to select and weight stocks for the fund’s portfolio based on the company’s economic size, which is determined by a combination of accounting metrics, including sales; earnings before interest, taxation, depreciation and amortization (EBITDA); and net total payout, including dividends and share repurchases. Companies are then ranked based on the quality and growth of their earnings, and companies with the lowest expected performance based on earnings quality and earnings growth metrics are excluded. The portfolio managers manage risk by diversifying across companies and industries. The fund’s portfolio is rebalanced semiannually. Challenging Macroeconomic Conditions Undermined Markets Several ongoing macroeconomic developments led to a volatile environment for many emerging markets. Slowing demand for industrial materials from the decelerating Chinese economy and falling global petroleum prices pressured many of the world’s commodity exporters, such as Russia and Brazil. In China, monetary easing supported the stock market until late summer 2015, when continued economic weakness drove stocks sharply lower. India’s economy proved somewhat insulated from the slowdown in Chinese growth, but the rate of domestic growth disappointed some investors who expected more from the business-friendly government of incoming Prime Minister Narendra Modi. As a result, Indian equities also dipped during the second half of the reporting period. Latin America was especially hard hit by weak commodity prices, and Brazil further suffered amid corporate and government scandals. Markets more heavily leveraged to defensive sectors, such as the Philippines, and those more closely tied to the growing U.S. economy, such as Mexico, tended to perform better during the second half of the reporting period. 3 DISCUSSION OF FUND PERFORMANCE (continued) Falling emerging-markets stock prices were magnified for U.S. investors by declines in most local currencies against the U.S. dollar. Strategic Beta Strategy Buoyed Relative Performance Although we are never satisfied with double-digit negative returns, the fund’s strategy of identifying attractively valued stocks and assigning portfolio weightings based on their economic size helped cushion the brunt of the markets’ weakness. Relative performance was particularly strong in China, where a merger between two major state-owned railroad companies boosted their value. Bank of China and China Construction Bank fared relatively well after positive analyst comments regarding recently expanded opportunities in overseas markets. In Taiwan, electronics manufacturer Hon Hai Precision Industry outperformed market averages due to its relationship with U.S. technology giant Apple. The fund further benefited from lack of exposure to Brazilian oil-and-gas giant Petroleo Brasileiro, which lost substantial value amid falling energy prices and company scandals. Not surprisingly, disappointments were widespread in the turbulent market. The fund maintained underweighted exposure to Chinese Internet retailer Tencent Holdings due to its stretched valuation, limiting participation in its strong relative performance. Likewise, underweighted exposure to Tencent Holdings’ largest shareholder, South Africa’s Naspers, hindered relative results. In Russia, energy producer Gazprom was hurt by falling commodity prices and Western economic sanctions. Results in Brazil were hurt by electric utility CIA Energetica de Minas Gerais, where profits were undermined by government-mandated rate cuts. Focusing on Value, Quality, and Growth Although our quantitative process does not directly consider macroeconomic factors, it is worth noting that the bulk of declining commodity prices may be behind us, and weak economic conditions may already be reflected in emerging-markets stock prices. Meanwhile, developed international markets appear to be benefiting from aggressively accommodative monetary policies, and the U.S. economy has continued to grow. As of the end of the reporting period, our strategic beta strategy has continued to identify opportunities among emerging-markets equities with attractive valuations, strong earnings momentum, and high earning quality. Indeed, in our judgment, an emphasis on these attributes may position the fund particularly well for upcoming rallies. We have identified an ample number of stocks meeting our criteria in China and Russia, while underweighted exposure to India and Malaysia reflect less attractive metrics in those countries. November 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price. An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. ¹ Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class 4 C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, Africa, Asia, and the Middle East. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund Class A shares, Class C shares, Class I shares, and Class Y shares, and the Morgan Stanley Capital International Emerging Markets Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Strategic Beta Emerging Markets Equity Fund on 9/15/14 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a free-float-adjusted, market-capitalization weighted index designed to measure the equity performance of emerging market countries in Africa, Asia, Europe, Latin America and the Middle East. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/15 Inception Date 1 Year From Inception Class A shares with maximum sales charge (5.75%) 9/15/14 -19.04% -20.05% without sales charge 9/15/14 -14.11% -15.76% Class C shares with applicable redemption charge † 9/15/14 -15.67% -16.44% without redemption 9/15/14 -14.83% -16.44% Class I shares 9/15/14 -13.99% -15.59% Class Y shares 9/15/14 -13.99% -15.59% Morgan Stanley Capital International Emerging Markets Index 8/31/14 -14.53% -17.35% †† Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 8/31/14 is used as the beginning value on 9/15/14. 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Strategic Beta Emerging Markets Equity Fund from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
